Citation Nr: 0801890	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-21 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1972, and from March 1972 to May 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The veteran and her spouse appeared and testified at a 
personal hearing (Travel Board hearing) in July 2007 before 
the undersigned Acting Veterans Law Judge sitting at St. 
Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The evidence is at least in relative equipoise on the 
question of whether there is credible supporting evidence of 
the occurrence of an in-service stressful event of personal 
assault in October 1969; the competent medical evidence 
establishes a current diagnosis of PTSD; and the weight of 
the medical evidence establishes a nexus between diagnosed 
PTSD and the stressful event in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
veteran's PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Collectively, VA notice and duty to assist letters dated in 
June 2003, June 2006, and July 2006 satisfied VA's duty to 
notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as 
they informed the appellant of what evidence was needed to 
establish the underlying benefits sought (service connection 
for PTSD), of what VA would do or had done, and what evidence 
the appellant should provide, informed the appellant that it 
was the appellant's responsibility to make sure that VA 
received all requested records that are not in the possession 
of a Federal department or agency necessary to support the 
claim, and asked the appellant to send to VA any evidence in 
her possession that pertained to the claim.    

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In this case, 
the veteran provided with such notice in June 2006 and July 
2006. 

VA has also fulfilled the duty to assist the veteran, 
including by obtaining evidence and affording the veteran a 
VA examination and medical opinion.  Because the full 
benefits sought on appeal (service connection for PTSD) are 
being granted by this Board decision, no further notice or 
assistance to the appellant is required.  The appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of the claim, including by 
personal hearing testimony and submission of statements and 
arguments presented by the representative organization.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service connection for PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a) (2007).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time. 38 C.F.R. § 
3.303(b) (2007).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources. 
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3). 

The veteran contends that she has PTSD as a result of being 
physically and sexually assaulted in service in October 1969.  
In various written submissions and in personal hearing 
testimony in July 2007, the veteran has credibly testified 
that she had been physically assaulted and molested at knife 
point by another female service member while at Fort Jackson 
in October 1969.  The veteran described that while at the 
barracks one night in October 1969 an unknown female service 
member who was bigger and stronger than she was tore off the 
veteran's clothes, threw her on the bed and attacked her, put 
a knife to her throat and threatened to kill her, took her 
money, caused physical injuries of bruising to the chest and 
lower extremities, and threatened future harm if the incident 
were reported.  

The veteran's husband also wrote various statements and has 
credibly testified that he met the veteran in 1972, they 
married in 1974, the veteran seemed shy, which her family 
later told him had not previously been the case prior to 
service, he was aware that the veteran often went to clinics 
and hospitals for anxiety, and the veteran first related the 
October 1969 in-service assault incident to him in 2002. 

Turning to the evidence of behavior changes from sources 
other than the veteran's service records that may corroborate 
the veteran's account of the stressor incident, the record 
reflects the veteran's testimony that she made a verbal 
request for change of duty station after the initial incident 
in October 1969, although she did not make a written request 
for transfer.  The veteran did receive a transfer of duty 
station a few months later in July 1970.  

The evidence tends to show some behavior change.  In this 
regard, the evidence shows that the veteran became more shy 
and withdrawn in the years soon after the October 1969 
assault, as corroborated by her husband's statements and 
testimony and her family's assessment of her after service.  
The personnel records do not reflect evidence of changes in 
performance and performance evaluations.  

There is no evidence that the veteran abused drugs or other 
substances in service.  There is some evidence of anxiety 
without an identifiable cause, as indicated by service 
medical records that show the veteran was treated on many 
occasions for abdominal pains and diarrhea without a 
confirmed diagnosis in service, and a history of abdominal 
pain at service separation.  In addition, the veteran and her 
husband's statements and testimony reflects similar symptoms 
during and soon after service.  

The evidence does not show unexplained economic or social 
behavior changes.  The evidence of record does not include 
any statements from confidants such as family members, 
roommates, clergy, or fellow service members in support of 
the veteran's account of physical sexual assault during 
service, but does include a statement and testimony by the 
veteran's husband that the veteran related this incident to 
her in 2002.  

The veteran has consistently reported the date and 
corroborating details of the in-service personal and sexual 
assault event that occurred in October 1969, including in 
testimony under oath.  For these reasons, and considering the 
evidence of some behavioral changes in service, the Board 
finds that the evidence is at least in relative equipoise on 
the question of whether there is credible supporting evidence 
of the occurrence of an in-service stressful event of 
personal assault in October 1969.  In addition, the competent 
medical evidence establishes a current diagnosis of PTSD, 


and the weight of the medical evidence establishes a nexus 
between diagnosed PTSD and the stressful event in service.  
Resolving reasonable doubt in the veteran's favor, the Board 
finds that the veteran's PTSD was incurred in service.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for PTSD is granted.


____________________________________________
Jeffrey Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


